concurring in part and dissenting in part:
Judge Wiggins has written an exceptionally persuasive opinion. I agree entirely with its treatment of the issues of appellate jurisdiction and separation of powers. My only disagreement is over the question whether the enactment of Section 510 effected a partial repeal of Section 495. I believe that it did.
Admittedly, repeals by implication are not favored. Watt v. Alaska, 451 U.S. 259, 267, 101 S.Ct. 1673, 1678, 68 L.Ed.2d 80 (1981). It is an overstatement, however, to say that there must be an irreconcilable conflict between statutes before we can find an implied repeal. The two cases cited by the majority for that proposition, Watt v. Alaska, supra, and Chevron, U.S.A., Inc. v. Hammond, 726 F.2d 483, 490 n. 8 (9th Cir.1984), simply deal with the question of which of two statutes controls, the general or the specific, when the two are in irreconcilable conflict.
In determining whether an implied repeal has occurred, we are simply trying to ascertain congressional intent. I agree with Judge Wiggins that the legislative history of Section 510 does not compel a finding of partial implied repeal. But the sense of the enactment does. Congress *1500was aware of the existence of Section 495, which had been in effect since 1823. It was also aware that Section 495 had been applied to the forgery of a Treasury check, see United States v. Prussian, 282 U.S. 675, 51 S.Ct. 223, 75 L.Ed. 610 (1931). As the majority opinion points out, Congress in enacting Section 510 intended to close loopholes in Section 495 that precluded prosecution of one who stole a Treasury check that was already endorsed, or who stole an unendorsed check and sold it to a middle man. S.Rep. No. 225, 98th Cong., 1st Sess. 371-72 (1983), reprinted in 1984 U.S.Code Cong. & Admin.News 3182, 3512-13.
Congress in passing Section 510 did not, however, merely close the loopholes in Section 495. Instead, it enacted a statute that covered every possible misdeed that a person could commit in connection with a Treasury check, including forgery that had previously, with some straining, been brought within the reach of the more general Section 495. To me it is far more likely that Congress intended Section 510 to occupy the entire field of crimes dealing with Treasury Checks, than that Congress intended simply to add a plea-bargaining chip to the prosecutor’s resources. Nor can I see any reason why Congress would wish to treat forgers of Treasury checks any differently from those who commit fraud with Treasury Checks by any of Section 510’s other enumerated methods. I believe that, in specifying a misdemeanor penalty for theft or forgery of Treasury checks not exceeding $500 in face value, Congress intended that the penalty for such a crime not exceed those limits. To the extent that Section 495 authorized a greater penalty, it was repealed by implication.
My conclusion that Section 510 effected an implied partial repeal of Section 495 would normally lead me into a number of other issues before finally determining whether the decisions in these cases must be reversed. Because the majority does not reach these issues, see majority opinion note 5, supra, I think it inappropriate for me to explore them here.